Ostrander, J.
(after stating the facts). The writing prepared at the instance of the plaintiff indicates that interest was due, and that interest was expected is conceded in the brief for plaintiff. It seems, then, that each transaction amounted to a lending of money, upon interest, payable within a reasonable time after demand. It is not perceived in what respect the case would be different if each time plaintiff gave defendant money he had received a demand note or a receipt for money to be accounted for on demand. And if it be assumed that an actual demand was contemplated by the parties and was necessary before an action to recover the money could be maintained, no demand was made until nearly seven years had expired after the last money was given to defendant. The court therefore was not in error in holding that the plaintiff could not recover. Palmer v. Palmer, 36 Mich. 487 (24 Am. Rep. 605); Freeman v. Ingerson, 143 Mich. 7 (106 N. W. 278).
The judgment is affirmed.
Bird, C. J., and Hooker, Moore, and Stone, JJ., concurred.